DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolbe (US 2,116,027).
	With respect to claim 15, Kolbe discloses a pair of left and right front wheels (Fig 1) each being rotatable about a steering shaft as a rotation center; a pair of left and right front wheel mounting portions (Figs 2-5), each of the portions being rotatably mounted with each of the front wheels, each of the portions including a suspension (Figs 2-5); a vehicle body (10) including a seat on which an occupant sits; and a roll mechanism connecting the vehicle body and the portions, wherein when the vehicle stands upright, a roll axis of the roll mechanism is located at a position higher than a center of gravity of the vehicle on which the occupant is not riding (page 2, column 1, lines 19-24) 9and wherein only the vehicle body among the vehicle body and the front wheels rotates around the roll axis as the rotation center by receiving a centrifugal force at a timing of turning of the vehicle (page 1, column 1, lines 1-18).
	With respect to claim 28, wherein lower portions of both end portions in the vehicle width direction of the vehicle body are included with its out portion in the vehicle width direction being more upward in front view (Figs 4 and 5).

Allowable Subject Matter
Claims 16-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        4/1/2021